EXHIBIT 10.1

 

FIRST AMENDMENT TO CORPORATE CENTER LEASE

DATED 10-01-06, FLOORS 1,2,3,5 AND 6

601 W. MARKET STREET

LOUISVILLE, KENTUCKY

 

This First Amendment to Corporate Center Lease dated this 8 day of July, 2008
shall amend the terms of that lease dated October 1, 2006, comprising floors
1,2,3,5 and 6 of the Republic Corporate Center (“Lease”) by and between TEECO
Properties (“Landlord”) and Republic Bank & Trust Company (“Tenant”).

 

Landlord and Tenant agree that the terms of the Lease shall be amended to
provide for an early termination provision option that may be exercised at the
sole election of Tenant, upon notice to Landlord.  Article II of the original
lease referenced herein shall be specifically amended to read in its entirety as
follows:

 

ARTICLE II.  TERM/OPTION TO RENEW

 

Landlord leases the Premises to Tenant and Tenant hires and takes the Premises
from Landlord, for a term of five (5) Lease Years commencing on the first day of
October, 2006 (the “Lease Commencement Date”) and expiring at midnight on the
last day of the 60th month thereafter unless sooner terminated pursuant to the
terms hereof.  Tenant may at Tenant’s option, with one hundred eighty (180) days
prior written notice to Landlord, terminate this Lease prior to its termination
date, subject to Tenant’s payment to Landlord of a early termination fee equal
to the present value of the remaining rental payments due to Landlord net of
Tenant’s actual paid moving expenses. “Lease Year” shall mean a year period
beginning on the first day of a month, which is the first calendar month of the
term of the Lease and ending on the day before the anniversary of the first day
of such year.

 

Notwithstanding the above, the option of Tenant to terminate referenced above
shall immediately lapse upon a “Change of Control” of the Tenant or Tenant’s
parent company, Republic Bancorp, Inc. (Parent Company)  “Change in Control”
shall mean (i) an event or series of events which have the effect of any
“person” as such term is used in Section 13(d) and 14(d) of the Exchange Act,
becoming the “beneficial owner” as defined in Rule 13d-3 under the Exchange Act,
directly or indirectly, of securities of the Tenant or the Parent Company,
representing a greater percentage of the combined voting power of the Tenant or
the Parent Company’s then outstanding stock, than the Trager family members as a
group; (ii) an event or series of events which have the effect of decreasing the
Trager family members’ percentage ownership of the combined voting power of the
Tenant’s or the Parent Company’s then outstanding stock to less than 25%; or
(iii) the business of the Tenant or the Parent Company is disposed of pursuant
to a partial or complete liquidation, sale of assets, or otherwise.  A “Change
in Control” shall also be deemed to occur if (i) the Tenant or the Parent
Company enters into an agreement, the consummation of which would result in the
occurrence of a “Change in Control”, (ii) any person publicly announces an
intention to take or to consider taking actions which have consummated would
constitute a “Change in Control”, (iii) the Tenant’s or the or the Parent
Company’s Board adopts a resolution to the effect that a potential “Change in
Control” for purposes of this Lease has occurred.  For purposes of this
paragraph, “Trager family members” shall mean Bernard M. Trager, Jean S. Trager
and any of their lineal descendants, and any corporation, partnership, limited
liability company or trust the majority owners or beneficiaries of which are
directly or indirectly through another entity, Bernard M. Trager, Jean S.
Trager, or one or more of their lineal descendants, including specifically but
without limitation, the Landlord.

 

1

--------------------------------------------------------------------------------


 

Tenant shall have two five-year options to renew this lease for an additional
five-year period for each option term at a rent adjustment proportionate with
the increase in the Consumer Price Index, all urban consumers over each year of
the preceding term.  Tenant shall notify Landlord of Tenant’s intent to exercise
such option within 90 days of the expiration of the original term of this lease
or the first renewal term.

 

All other terms, conditions and provisions of that Lease dated October 1, 2006
shall remain unchanged and incorporated by reference under this First Amendment
of Lease.  If there shall be any conflict between the original Lease and this
First Amendment of Lease, this First Amendment of Lease shall control.

 

IN WITNESS WHEREOF, Landlord and Tenant, intending to be legally bound hereby,
have caused this First Amendment of Lease to be executed by their duly
authorized officers as of the day and year first set forth above.

 

 

TEECO Properties

 

 

 

 

 

By:

/s/ Steve Trager

 

 

 

 

 

 

REPUBLIC BANK & TRUST COMPANY

 

 

 

 

 

By:

/s/ Kevin Sipes

 

 

 

2

--------------------------------------------------------------------------------